DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-8 in the reply filed on 05/10/2022 is acknowledged.  Withdrawal of Claim 9, in the reply filed by the Applicant on 05/10/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-235198, filed on 12/06/2016, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 05/21/2019 and 08/12/2020 were considered by the examiner. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “…includes narrow portions each having an intergranular width of up to 10 nm and broad portions each of which is flanked by the narrow portions and structured to expand in the intergranular width direction beyond the grain boundary width of the narrow portion, the broad portion has an intergranular width of at least 30 nm” renders the claim indefinite.  It is unclear as to the particular structure of the intergranular grain boundary phase; in particular, what dimensions and shape the intergranular grain boundary phase comprises.  The phrase describes the width of “narrow portions” and “broad portions”, wherein the broad portions are “flanked by the narrow the narrow portions and structured to expand in the intergranular width direction beyond the grain boundary width of the narrow portion” – however, the “grain boundary width” of the narrow portion is not disclosed as a prior limitation.  Thus, the term “grain boundary width” lacks proper antecedent basis.  Furthermore, it is unclear as to how such broad portions are “structured to expand beyond” such a width of the narrow portion, and what particular direction constitutes such an intergranular width direction and what structure is meant by extending beyond.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the phrase within the limitations as claimed.

	In regards to Claim 1, the terms “surface portion” and “main phase at its center” render the claim indefinite.  In particular, is unclear as to what location, feature, or orientation refer to a “surface portion” in relation to the R-Fe-B sintered magnet as claimed, and furthermore, what the “center” of the main phase constitutes in terms of location, i.e. center of a surface portion, or the center of such a main phase at a point that that is equidistant to the edge of the main phase in all directions and orientations.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms render the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the terms of the limitations as claimed.

	In regards to Claim 1, the phrase “R which is one or more elements selected from rare elements inclusive of yttrium and essentially contains Nd…wherein R’ is one or more elements selected from rare earth elements inclusive of yttrium and exclusive of Dy, Tb, and Ho…and HR is at least one element selected from Dy, Tb, and Ho” renders the claim indefinite.  In particular, it is unclear as to how R can comprise one element as set forth in the claim limitations above, when the limitations also necessitate essentially containing Nd and exclusive of Dy, Tb, and Ho for R’, as well as at least one element selected from Dy, Tb, and Ho for HR.  Therefore, it is unclear as to how one element selected from R as claimed can be both essentially containing Nd as well as one of Dy, Tb, and Ho within an HR rich phase.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the limitation regarding the main phase composition to be an optional embodiment.

	In regards to Claim 2, the term “which is up to 8” renders the claim indefinite.  It is unclear as to what the measure of “8” refers to, as the parameters of the ratio, maximum length L, and intergranular width W are all mentioned within the same sentence along with the term “which is up to 8”.  In particular, it is unclear as to the term “which is up to 8” refers to the ratio, maximum length L, or the intergranular width W due to the syntax of the claim as presented.  Similar lack of clarity exists in Claim 1 regarding the term “which”, as there are no commas that separate what particular value or parameter is being defined.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the limitations containing the term to mean: “…the broad portion has a ratio (L/W) which is up to 8, wherein L is the maximum length in the extending direction of the intergranular grain boundary, and W is the intergranular width.”

	In regards to Claim 6, the term “non-uniformly formed” renders the claim indefinite.  It is unclear as to what attributes of non-uniformity the term corresponds to, i.e. composition, shape, or coverage of the surface portion of the main phase.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean that the HR rich phase varies in composition, shape, or coverage relative to the surface portion of the main phase.

In addition to the rejections set forth above, Claims 2-8 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0271248 (Nagata).
In regards to Claims 1-8, Nagata teaches a rare earth sintered magnet as an anisotropic sintered body comprising Nd2Fe14B crystal phase as primary phase and having the composition R1aTbMcSidBe wherein R1 is a rare earth element inclusive of Sc and Y, T is Fe and/or Co, M is Al, Cu, Zn, In, P, S, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, Sn, Sb, Hf, Ta, or W, “a” to “e” are 12≦a≦17, 0≦c≦10, 0.3≦d≦7, 5≦e≦10, and the balance of b, wherein R3 is one or both of Dy and Tb diffused into the anisotropic sintered body from its surface (Claim 1), and additionally, the balance can consist of incidental impurities such as carbon, nitrogen, and oxygen (¶45)  – corresponding and overlapping with the claimed limitations to an R-Fe-B base sintered magnet having a composition consisting essentially of 12 to 17 at% of R which is one or more elements selected from rare earth elements inclusive of yttrium and essentially contains Nd, 0.1 to 3 at% of M1 which is at least one element selected from among Si, Al, Mn, Ni, Cu, Zn, Ga, Ge, Pd, Ag, Cd, In, Sn, Sb, Pt, Au, Hg, Pb, and Bi, 0.05 to 0.5 at% of M2 which is at least one element selected from among Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W, 4.8 + 2 x m to 5.9 + 2 x m at% of B wherein m is at% of element M2, up to 10 at% of Co, up to 0.5 at% of C, up to 1.5 at% of O, up to 0.5 at% of N, and the balance of Fe.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
In particular, one of ordinary skill in the art would expect, given that Nagata teaches that T can be Fe and Co (¶43), R can contain more than one element selected from Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb, and Lu (¶43), and M can be more than one element selected from Al, Cu, Zn, In, P, S, Ti, V, Cr, Mn, Ni, Ga, Ge, Zr, Nb, Mo, Pd, Ag, Cd, Sn, Sb, Hf, Ta, and W (¶43), that the disclosure of R1 the rare earth sintered magnet overlaps with the claimed elements and ranges of R, R’, and HR, M overlaps with the claimed elements and ranges of M1 and M2, and the compositional range of B of Nagata overlaps with the claimed range of 4.8 + 2 x m to 5.9 + 2 x m at% of B, and balance of Fe as claimed in instant Claim 1, along with the incidental impurities as set forth in the limitations.  
Although Nagata does not explicitly teach the limitations directed to a main phase containing an intermetallic compound, a grain boundary phase, and their physical and compositional features as claimed below the composition as set forth in instant Claim 1, nor the additional features of the broad portion as set forth in instant Claims 2-4, nor the HR content of the surface portion and of the main phase as set forth in instant Claims 5-8, given that the composition of the rare earth sintered magnet of Nagata is substantially equivalent and overlaps with that of the instant application as claimed, one of ordinary skill in the art would expect the product of Nagata to exhibit substantially equivalent physical properties and parameters as discussed in ¶¶31-52 of the instant Specification, additionally supported by the fact that the process of manufacture of Nagata is substantially similar to that of the instant application as described.
As to Claims 1-8, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).  (See MPEP 2112.01).
In particular, Nagata teaches that the alloy having the composition as set forth is prepared by melting metal or alloy feeds in vacuum or inert atmosphere by high frequency heating and strip casting (¶47), grinding and milling to a powder containing said composition from 0.2-20 µm (¶48), compacting the fine powder under an external magnetic field by compression and sintering in vacuum or an inert gas atmosphere from 900-1250 °C (¶49), followed by providing a Dy and/or Tb-containing substance, which can be in the form of a powder or film, being diffused into the sintered body via heat treatment via a variety of methods (¶51), followed by a diffusion heat treatment of at least 600 °C, and preferably to up to 1050 °C for some embodiments (¶¶54, 58) which diffuses through the grain boundary phase and grains (¶60), followed by an ageing treatment at a temperature from 200 °C to the diffusion treatment temperature minus 10 °C (¶61).
This is the same method used by applicants to produce the claimed product.  In particular, applicant teaches melting metal or alloy feeds in vacuum or inert atmosphere by high frequency heating and standard melt/strip casting (¶54), grinding and milling to a powder containing said composition to up to 20 µm (¶55), compacting the fine powder under an external magnetic field by compression and sintering in vacuum or an inert gas atmosphere from at least 900 °C to up to 1250 °C (¶57), followed by a providing HR-containing metal, which can be in the form of a powder or film, being diffused into the sintered body via heat treatment via a variety of methods (¶63), followed by a diffusion heat treatment of above 950 °C, and up to 1100 °C), followed by lower temperature heat treatments (¶¶69-71).
 Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the limitations directed to a main phase containing an intermetallic compound, a grain boundary phase, and their physical and compositional features as claimed below the composition as set forth in instant Claim 1, nor the additional features of the broad portion as set forth in instant Claims 2-4, nor the HR content of the surface portion and of the main phase as set forth in instant Claims 5-8.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2014/0290803 (Kato) teaches a rare earth based magnet including R2T14B main-phase crystal grains, and two-grain boundary phases between adjacent two R2T14B main-phase crystal grains, the two-grain boundary phases are controlled such that the thickness thereof is 5 nm or more and 500 nm or less, and it is composed of a phase with a magnetism different from that of a ferromagnet (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784